                   UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

                            JUDGMENT IN A CIVIL CASE

Travis Lindsey

             Plaintiff(s)
       vs.                              CASE NUMBER: 3:19-cv-663 (CFH)

Andrew M. Saul

      Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that plaintiff’s Motion for EAJA fees and Motion for
Additional Attorney Fees (Dkt. Nos. 22, 26), pursuant to 28 U.S.C. §2412(d), are
GRANTED in the amount of $6,156.68; that the check is to be made payable to plaintiff,
and the Commissioner shall mail the check to plaintiff’s attorney.

All of the above pursuant to the order of the Honorable Christian F. Hummel, dated the
23rd day of June, 2021.

DATED: June 23, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
